 Case 2:17-cv-03332-CAS-AGR Document 27 Filed 06/19/20 Page 1 of 1 Page ID #:2794



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   KEON KIRKPATRICK,                      )     NO. CV 17-3332-CAS (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   WARREN L. MONTGOMERY,                  )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition for Writ of Habeas Corpus is denied.
20   Ground One is dismissed with prejudice and Grounds Two through Ten are
21   dismissed without prejudice as unexhausted.
22
23   DATED: June 19, 2020                   __________________________________
                                                   CHRISTINA A. SNYDER
24                                                 United States District Judge
25
26
27
28
